DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 25, 2022 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022.

Claim Objections
Claim 23 is objected to because it appears that “form” should be --from--.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marley et alia (US Patent Number 3,424,200), hereinafter “Marley”.
Re claim 1, Marley discloses a valve for controlling a flow characteristic therethrough, the valve comprising: a first plate (10, 27) having a first aperture pattern (including 11); a second plate (12) proximate the first plate, the second plate having a second aperture pattern (including 31, 33a, 33b, and 39); and a rotator (including gear 14) to rotate the second plate relative to the first plate to vary a degree of alignment between the first and second aperture patterns (see col. 2, line 51 to col. 3, line 39).
Re claim 2, Marley discloses the valve as defined in claim 1, wherein at least one of the first or second aperture patterns includes a spiral pattern (the apertures 39 on section 35 of plate 12 are seen as a spiral pattern).
Re claim 5, Marley discloses the valve as defined in claim 1, wherein the rotator includes: a first gear (14) operatively coupled to a gear shaft; and a second gear (the gear-toothed periphery of the second plate that meshes with gear 14) operatively coupled to the second plate, the first gear to interface with the second gear to rotate the second gear.
Re claim 7, Marley discloses the valve as defined in claim 1, further including a housing (10, 27) rigidly coupled to the first plate. 
Re claim 8, Marley discloses the valve as defined in claim 7, wherein at least one of a retainer or the housing (10) defines a c-shaped channel (the curved area of housing body 10 where the gear 14 is) to surround at least a portion of an outer diameter of the first plate and at least a portion of an outer diameter of the second plate.
Re claim 20, Marley discloses an apparatus comprising: means for varying a fluid flow having means for rotating a first plate with a first aperture pattern relative to a second plate with a second aperture pattern (see the discussion of claim 1 above). 
Re claim 21, Marley discloses the valve as defined in claim 1, further including an actuator (whatever rotates gear 14) to rotate the rotator.

Claims 1, 4, 6-8, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eber (US Patent Number 5,417,083).
Re claim 1, Eber discloses a valve for controlling a flow characteristic therethrough, the valve comprising: a first plate (100 or 100’) having a first aperture pattern; a second plate (102 or 102’) proximate the first plate, the second plate having a second aperture pattern; and a rotator (including 94, 112, 110) to rotate the second plate relative to the first plate to vary a degree of alignment between the first and second aperture patterns.
Re claim 4, Eber discloses the valve as defined in claim 1, wherein the first aperture pattern is identical to the second aperture pattern (see either embodiment shown in Figs. 5-7 or 8-10).
Re claim 6, Eber discloses the valve as defined in claim 1, further including a bearing (120) operatively coupled between the first and second plates.
Re claim 7, Eber discloses the valve as defined in claim 1, further including a housing (52) rigidly coupled to the first plate. 
Re claim 8, Eber discloses the valve as defined in claim 7, wherein at least one of a retainer or the housing defines a c-shaped channel (the c-shaped section where ref. nos. 110 and 112 are in) to surround at least a portion of an outer diameter of the first plate and at least a portion of an outer diameter of the second plate.
Re claim 20, Eber discloses an apparatus comprising: means for varying a fluid flow having means for rotating a first plate with a first aperture pattern relative to a second plate with a second aperture pattern (see the discussion of claim 1 above). 
Re claim 21, Eber discloses the valve as defined in claim 1, further including an actuator (40) to rotate the rotator.
Re claim 22, Eber discloses the valve as defined in claim 21, further including a sensor to detect a flow characteristic through the valve, and wherein the actuator is to rotate the second plate based on the flow characteristic detected by the sensor (see col. 7, lines 33-42 describing the system that senses the cooling load and responsive to the sensed cooling load sends a signal to the motor to actuate the valve a certain degree).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eber.
Eber does not expressly disclose wherein at least one of the first or second aperture patterns includes a spiral pattern (claim 2), wherein at least one of the first or second aperture patterns includes a cross-shaped pattern (claim 3), wherein at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof (claim 23), or wherein at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths (claim 24).
However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, Eber establishes that the various patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.
Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

Therefore, both the prior art (Eber) and applicant’s disclosure establish that the various patterns are obvious variations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a spiral pattern (claim 2), at least one of the first or second aperture patterns includes a cross-shaped pattern (claim 3), at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof (claim 23), or at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths (claim 24) as these patterns are seen as obvious variations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753